Citation Nr: 1310733	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-03 835 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado. 

This claim was remanded for additional development in August 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the evidence and information currently of record are sufficient to substantiate the appellant's claim.  Therefore, no further development is required to comply with the notice or duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)], or the regulations implementing it. 


ANALYSIS

The Veteran appeals the denial of TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Veteran is currently service-connected for degenerative disc and joint disease of the lumbosacral spine with residual scars, evaluated as 40 percent disabling; tinnitus, evaluated as 10 percent disabling; right lower radiculopathy associated with the back disability, evaluated as 10 percent disabling; left lower radiculopathy associated with the back disability, evaluated as 10 percent disabling; and bilateral hearing loss disability, evaluated as 0 percent disabling.  The combined evaluation is 60 percent disabling.  As such, the schedular requirements for a TDIU have not bee met.  

However, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The Veteran claims that he is unable to work due to the severity of his service-connected back and leg disorders.  The Veteran reports that he stopped working full-time in January 2003 due to his back disorder. 
 
In August 1987, the Veteran's physician opined that the Veteran's cervical spine and lumbar spine disorders were incompatible with his occupation.  A March 1990 opinion from the Veteran's physician stated that the Veteran was permanently disabled due to his posttraumatic arthritis of the neck and lower back with pain that radiated to his arms and legs.  In October 2008, his physician's assistant stated that the Veteran is unemployable. 

In the June 2009 VA examination, it was stated that the Veteran was retired.  The examiner diagnosed degenerative disc and joint disease of the lumbosacral spine.  The examiner found that the Veteran experienced significant limitations in multiple activities of daily living.  He stated that lifting, repetitive bending and lifting, sitting, standing and walking were all significantly limited.  The Veteran was noted to require assistance at home with house and yard work tasks.  The VA examiner, therefore, opined that the Veteran is incapable of any gainful employment secondary to his chronic lumbosacral disorder. 

In the February 2011 VA examination, the examiner diagnosed degenerative disc and joint disease, lumbar spine, with reverse lordosis and muscle spasm and intervertebral disc syndrome of the lumbar spine involving the sciatic nerve.  It was noted that the Veteran walked with a cane and crutches to help with balance and support.  He could walk about 100 feet before stopping due to back pain and walk about three to five minutes.  When he walked, his walk was unsteady and it was noted that he was prone to falls.  

The examiner found that the Veteran had very limited spine motion and awkward motion with loss of balance resulting in decreased standing and walking to less than 15 minutes per hour and less than two hours per day.  Lifting and carrying was limited to 10 pounds with one hand, less than two hours per day while using a cane.  The Veteran was unable to walk safely without a cane or crutches and unable to climb ladders or stepstools.  The examiner stated that the Veteran was at markedly increased risk for further injury from falls. 

In October 2011, T.M., a PA C, stated that the Veteran has had gradually more sciatic pain down his right leg and MRI has shown degenerative disk disease.  It appeared to him that the pain was right sciatic nerve pain.  T. M. felt that this should be re-evaluated with regard to his total disability.  

Based on the evidence presented, the Board finds that a grant of TDIU is warranted. In this regard, sufficient evidence has been presented showing that the Veteran's service connected disabilities to include degenerative disc and joint disease of the lumbosacral spine and lower radiculopathy render him unable to obtain and maintain substantially gainful employment.  The Board finds the Veteran has presented credible and consistent statements regarding the severity of his disability and the impact on his employability.  The evidence shows that the Veteran stopped working full time in 2003.  He has an industrial education and last worked as a security guard.  When last examined it was shown that he had very limited spine motion.  He could stand and walk no more than 15 minutes per hour and less than two hours per day.  He is unable to lift and carry anything more than 10 pounds with one hand and is unable to walk safely without a cane or crutches.  He is  unable to climb ladders or stepstools and is at risk for falls.  As such, the Veteran's ability to perform the job for which he is trained and skilled is essentially limited.  Furthermore, his back symptomatology restricts other forms of employment as he has very limited spine motion.  As lifting, repetitive bending and lifting, sitting, standing and walking are all significantly limited, the Board concludes that the Veteran's back disability essentially renders him incapable of performing physical and/or sedentary work.  

The Veteran's private examiners have rendered statements that his back disability renders him unemployable and have found him unemployable since 1987.  They also found that his back disorder has only worsened since that time.  Additionally, the June 2009 VA examiner opined that the Veteran is incapable of any gainful employment secondary to his chronic lumbosacral disorder.  Although the Compensation Director found that the overall record shows a conflicting presentation of the severity of the Veteran's service connected disability, based on the evidence summarized above the Board disagrees.  

Stated differently, there is nothing in this record that establishes that the Veteran could return to a substantially gainful occupation.  Furthermore, it is the service-connected disabilities that preclude such substantially gainful employment.  As such, the Board concludes that the criteria for a TDIU are met and the benefit sought on appeal is granted. 










ORDER

A total disability rating for compensation on the basis of individual unemployability is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
Cheryl L. Mason 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


